Citation Nr: 1217346	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  00-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to higher ratings for low back strain, rated as 10 percent disabling prior to February 3, 2007, and as 20 percent disabling thereafter.

3.  Entitlement to an initial compensable rating for memory loss.

(A claim of service connection for a kidney disability and an application to reopen a claim of service connection for a right hip disability are the subjects of a separate decision by the Board of Veterans' Appeals.)


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1999 and May 1999 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the March 1999 decision, the RO denied the Veteran's claim of service connection for a right knee disorder.  By the May 1999 decision, the RO granted the Veteran service connection for low back strain, assigning an initial 10 percent disability rating, and service connection for memory loss, assigning an initial noncompensable disability rating.  In a June 2007 rating decision, the RO granted the Veteran an increased rating, to 20 percent, for his service-connected low back strain, effective from February 3, 2007.

In July 2001, the Veteran presented testimony before a Veterans Law Judge who is no longer employed by the Board.  A transcript of this hearing was prepared and associated with the claims file.  The Veteran later provided testimony before one of the undersigned Veterans Law Judges at hearings held in March 2006 and November 2011.  Transcripts of these hearings have also been associated with the file.  

The law requires that a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  When two hearings have been held by different Veterans Law Judges concerning the same issues, the law requires that the Board form a panel of not fewer than three members of the Board to decide those issues.  38 U.S.C. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011).  Thus, a panel of three Veterans Law Judges was formed to decide the issues addressed herein.  In that regard, the Board acknowledges that the Veteran has given testimony before only one of the three undersigned Veterans Law Judges.  However, at his November 2011 hearing, the Veteran was informed of his right to appear at a personal hearing before the other panel members.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran specifically waived this opportunity, however, and asked that the panel proceed with consideration of his appeal.

(The November 2011 hearing included testimony on issues that were not previously before a panel of Board members.  These issues will be addressed in a separate Board decision by the Veterans Law Judge who conducted the November 2011 hearing.)


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claim of service connection for a right knee disability and claims for higher ratings.  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The RO has provided the Veteran a VCAA notice letter concerning his claim of service connection on a direct basis for a right knee disorder.  This was done twice, once in April 2001, and again in August 2006.  However, the Veteran has stated in multiple submissions to VA, as well as at his November 2011 hearing, that he believes a right knee disorder developed secondary his already service-connected low back disorder.  The Board thus finds that consideration must be given to service connection for a right knee disorder on a secondary basis.  Because the Veteran has not been provided proper notice concerning the information or evidence needed to establish a secondary service connection claim, the Board finds that further action is required to satisfy the notification provisions of the VCAA regarding this issue.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

Accordingly, the agency of original jurisdiction (AOJ) must, prior to re-adjudication in accordance with this remand, issue a supplemental notice letter that specifically addresses the Veteran's claim of service connection for a right knee disorder secondary to a service-connected low back disability, to include the information and evidence needed to substantiate such a claim, as well as notification of what evidence will be obtained by VA and what evidence the Veteran is responsible for submitting.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the Veteran's claims file reflects that he has received ongoing treatment at the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois.  Records in the file specifically document treatment at the Jesse Brown VAMC dated most recently in January 2011.  However, at his November 2011 hearing, the Veteran testified that he continued to receive ongoing treatment at this VAMC and was in fact an inpatient at that time.  The Board acknowledges that the AOJ has sought records of the Veteran's treatment at the Jesse Brown VAMC up until January 2011.  It does not appear, however, that the AOJ searched for any records created thereafter.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the AOJ must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Jesse Brown VAMC, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

When testifying in November 2011, the Veteran also said that he had obtained treatment from private treatment providers at both Mercy Hospital and the University of Illinois Hospital at times during the appeal period.  However, it does not appear that the AOJ has sought any treatment records from the identified private hospitals; nor are any such records present in the file.  Therefore, as the identified private records may have a bearing on the Veteran's claims, the AOJ must attempt to obtain all available treatment records from Mercy Hospital and the University of Illinois Hospital, as well as from any other treatment provider identified by the Veteran.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  Such notice must specifically include the legal criteria governing claims for secondary service connection and what is required to substantiate such a claim.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The AOJ must obtain from the Jesse Brown VA Medical Center in Chicago, Illinois, any available medical records pertaining to the Veteran's evaluation or treatment at any time since January 1, 2011, including in particular the Veteran's inpatient treatment at that facility in November 2011.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  The AOJ must request all available treatment records from Mercy Hospital and the University of Illinois Hospital, as well as any other private treatment providers identified by the Veteran.  The procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records must be followed.  All records and/or responses received must be associated with the claims file.  (The AOJ should obtain releases from the Veteran as necessary.)  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further consideration.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________          _______________________________
            MARK F. HALSEY                                             K. PARAKKAL
	             Veterans Law Judge                                         Veterans Law Judge
	     Board of Veterans' Appeals                           Board of Veterans' Appeals



_______________________________
ROBERT E. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


